Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 8, 1979, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Although intent is not a statutory element of the crime charged, where there is evidence in the record that defendant’s possession of the weapon might have been innocent, the jury should be instructed that it might find such possession to be innocent (see People v Trucchio, 47 AD2d 934). We have considered defendant’s remaining contentions and find them to be without merit. Cohalan, J. P., Hargett, O’Connor and Weinstein, JJ., concur.